Title: To Alexander Hamilton from John J. U. Rivardi, 10 January 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir.
            Niagara Jany. 10th. 1800
          
          This Moment the fatal news of the death of our Comander in Chief have reached this Fort—and my mind is So depressed by that unfortunate event that you will have the goodness to excuse my laconism—I would have paid the usual tribute of military honors to the memory of the departed hero, but the order of the Secretary of war published in the papers induced me to postpone that Mournful ceremony untill I receive your instructions.
          I am Sorry to inform you that the clothing destined for this Garrison was put in boats as late as the 7 of Novr. at Schenectady & with great difficulty conveyed to Oswego—Part of the hogsheads were for two days underwater &a. &a. had the person entrusted with that comision Known the impracticability of water Carriage at this Season he could have Sent Sleighs from Bingham’s which would have been the only Safe way & the one which Must be adopted now—Our men Suffer greatly—nearly one half are naked—I therefore did not hesitate to contract for the conveyance by land of Said Clothing & took that opportunity to relieve the Men at Oswego by a Similar number of trusty Soldiers & one Serjeant who is perfectly Capable of managing the business of transports—The Soldiers from Oswego will Serve as escort to the clothing which will amount to 150 Drs. for the two Sleighs, Horses & drivers I hope you will approve of a measure which circumstances rendered necessary—& that you will have the goodness to inform the Secretary of war that I Shall draw on him as Soon as the clothing is Safely delivered to this Post.
          With the Most respectfull consideration I have the honor to be Sir Your Most obedient & Very Humble Servant
          
            J J U Rivardi
          
        